       Case 4:16-cv-02478 Document 153 Filed on 12/30/19 in TXSD Page 1 of 1


UNITED STATES DISTRICT COURT                          SOUTHERN DISTRICT OF TEXAS

                                     HOUSTON DIVISION

Krishna Prasad Adhikari, et al.
   Plaintiff(s),

v.                                                          Case No. 4:16−cv−02478

KBR Inc., et al.
  Defendant(s).



                             NOTICE OF SETTING
                              PLEASE TAKE NOTICE

                                  HEARING: Motion Hearing
                                   RE: Sealed Motion − #125
                                      Sealed Motion − #127
                                  Motion for Continuance − #139
                                       DATE:    1/24/2020
                                       TIME:    02:00 PM
                                    HAS BEEN SET BEFORE
                                  JUDGE KEITH P. ELLISON

                           UNITED STATES COURTHOUSE
                            515 RUSK COURTROOM 3−A
                              HOUSTON, TEXAS 77002.

          ALL PARTIES MAY APPEAR BY TELEPHONE BY CALLING IN
             ON THE COURT'S DIAL−IN NUMBER AT 713−250−5238.
        ENTER CONFERENCE ID: 45238, FOLLOWED BY PASSWORD: 13579.




David J. Bradley, Clerk                                             Date: December 30, 2019

By Deputy Clerk, A. Rivera
